DETAILED ACTION
This Final Office Action is in response to the application filed on 06/30/2015 and the Amendment & Remark filed on 01/04/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The recitation of the claimed invention is analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: an application server comprising a processing device and a non-transitory storage medium for storing instructions that when executed by the processing device cause the processing device to perform the following:
receive identification of a legal field from a user device;
responsive to the legal field, provide a plurality of template fee agreements to the user device;
receive identification of a single template fee agreement of the plurality of template fee agreements from the user device to provide a selected template fee agreement;
receive terms selection data according to the selected template fee agreement from the user device to provide selected terms; 
automatically generate a fee agreement based on the selected terms for the selected template fee agreement;
scan and perform optical character recognition on another fee agreement;
analyze the another fee agreement for a term or condition including at least one of a billable rate, a contingency fee, or a term of payment;
provide the term or condition the fee agreement based on the analysis with the another fee agreement and
display the fee agreement for review and electronic signature.
wherein the selected template fee agreement corresponds to at least one of the following:
a flat fee agreement; a capped fee agreement; a banded fee agreement; a discounted" 'hourly rate agreement; or a discounted hourly rate agreement according to task, matter, activity, phase or client group.
receiving, by the application server form the user device, identification of at least one attorney and at least one corresponding billable rate as part of the terms selection data.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers the generation of a fee agreement but for the receive identification of a legal field from a user device;” in the context of the claimed invention encompasses one or more person manually receiving the identification from a user;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “responsive to the legal field, provide a plurality of template fee agreements to the user device;” in the context of the claimed invention encompasses one or more person manually providing the fee agreement templates to the user;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “receive identification of a single template fee agreement of the plurality of template fee agreements from the user device to provide a selected template fee agreement;” in the context of the claimed invention encompasses one or more person manually receiving the identification of template;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “receive terms selection data according to the selected template fee agreement from the user device to provide selected terms” in the context of the claimed invention encompasses one or more person manually receiving the term selection;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “automatically generate a fee agreement based on the selected terms for the selected template fee agreement” in the context of the claimed invention encompasses one or more person manually generating a fee agreement based on the selected;
but for the “processing device”, “executed by the processing device cause the processing device to perform” and “scan and perform optical character recognition” language, “scan and perform optical character recognition on another fee agreement” in the context of the claimed invention encompasses one or more person manually extracting data from the another fee agreement;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “analyze the another fee agreement for a term or condition including at least one of a billable rate, a contingency fee, or a term of payment” in the context of the claimed invention encompasses one or more person manually analyzing the another fee agreement;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “provide the term or condition to the fee agreement based on the analysis with the another fee agreement” in the context of the claimed invention encompasses one or more person manually providing the term or condition of the fee agreement based on the analysis with the another fee agreement;
display the fee agreement for review and electronic signature” in the context of the claimed invention encompasses one or more person manually showing the fee agreement for review and signature;
but for the “by the application server form the user device” language, “receiving, by the application server form the user device, identification of at least one attorney and at least one corresponding billable rate as part of the terms selection data” in the context of the claimed invention encompasses one or more person manually receiving the identification and rate. If a claim, under its broadest reasonable interpretation, covers a commercial activity, such as the generating of a fee agreement but for the recitation of certain generic computing components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of processing device or application server to perform the receiving, providing, generating, comparing, updating and displaying steps. The processing device or application server in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. As to the feature “scan and perform optical character recognition on another fee agreement”, the scanning and performing of OCR amount only to insignificant extra-solution activity for extracting data from a document. Accordingly, this additional element does not integrate the abstract idea into 
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to generate a fee agreement amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more”. (See MPEP 2106.05 (f)) 
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving identification and receiving selection data (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,) and scan and perform optical character recognition (Electronically scanning Content Extraction and Transmission, LLC v. Wells Fargo Bank). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.
No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. Therefore, claims 21-26 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). While the Applicant specifies above that “analyze the another fee agreement for a term or condition including at least one of a billable rate, a contingency fee, or a term of payment; provide the term or condition the fee agreement based on the analysis with the another fee agreement”, there is no written content as to how or what specific process of analysis are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order for the claimed processing device to analyze the another fee agreement to the fee agreement and provide term or condition to the fee agreement based on the another fee agreement. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter. The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  


Response to Arguments
Applicant's arguments filed on 01/04/2021 have been fully considered but they are not persuasive. 

Regarding the applicant’s arguments that the claimed invention is directed to eligible subject matter, the examiner respectfully disagrees. In particular, the applicant alleged that the claims are “beyond the judicial exception, since the claimed rules cause the creation of a suitable and competitive fee agreement without the need to use excuses memory space storing a plurality of terms and conditions which are unnecessary for the final fee agreement executed by the client”. However, the claimed invention’s approach of providing term and condition to the fee agreement based on analysis of another fee agreement in alternative to storing the term and condition are merely adjustment to the business aspect how to fee agreement is provide. While the relief of not needing to store term and condition is probably offset by the need to perform the analysis, the change to the business aspect of the commercial interaction, such as implementing an improved hedging practice on a computer, is immaterial to the technology involved. Thus, the applicant did establish support for the alleged improvement in technology. As such, the argument is not persuasive.

Regarding the applicant’s argument that written description support for the claims rejected under 35 USC 112 (a) can be found in Specification 0073, the examiner .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955.  The examiner can normally be reached on 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHO KWONG/Primary Examiner, Art Unit 3693